Citation Nr: 1602838	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for major depressive disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

The Veteran's major depressive disorder is characterized by a persistent danger of hurting himself.


CONCLUSION OF LAW

The criteria for a 100 percent rating for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, diagnostic code (DC) 9434.  Under this code, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
In the Veteran's October 2012 Notice of Disagreement, he lists psychological symptoms he experiences, including impaired impulse control, anxiety attacks, and suicidal ideation, and mentions that he was hospitalized following suicide attempts in 2009 and 2012.  In the Veteran's March 2014 substantive appeal, he states that he has not been able to work since his psychiatric hospitalization in July 2012.  He further states that the medications he uses to control his symptoms prevent him from returning to work.

In January 2010, a VA psychiatrist put a "suicide flag" on the Veteran's file, triggering immediate action (including calling the police) if the Veteran missed an appointment.  A VA treatment note from the Veteran's period of hospitalization in July 2012 reported that this was the Veteran's third recorded suicide attempt.  In August 2012, the Veteran's family filed statements expressing their belief that the Veteran continued to be a suicide risk.

In March 2015, the Veteran was examined by a VA clinical psychologist.  She noted that the Veteran experienced near-continuous panic attacks, PTSD symptoms including flashbacks and nightmares, and had attempted suicide multiple times.  She also provided a list of six psychiatric medications the Veteran uses to control his depression, and stated that even with that medication regimen, his symptoms were merely controlled to the point where he no longer experiences "the intensity of suicidal thoughts he did in 2012 when he attempted suicide by using a knife to cut both wrists."  She determined that his symptoms resulted in occupational and social impairment with deficiencies in most areas.

The Veteran has been repeatedly hospitalized following suicide attempts.  He takes a battery of medication in order to control his suicidal feelings.  Both his family and his VA doctor feel he is in danger of committing suicide.  The Board finds that this shows that he is in persistent danger of harming himself, and thus his symptoms most nearly approximate the criteria for a 100 percent rating under DC 9434.  38 C.F.R. § 4.7.

ORDER

Subject to the applicable criteria governing the payment of monetary benefits, an increased evaluation of 100 percent for major depressive disorder is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


